 Case 18-03134       Doc 172    Filed 06/23/21 Entered 06/23/21 11:12:59             Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                       )               BK No.:      18-03134
MOHAMMAD TAHSEEN,                            )
                                             )               Chapter: 7
                                             )
                                                             Honorable David D. Cleary
                                             )
                                             )
               Debtor(s)                     )

      ORDER GRANTING TRUSTEE'S MOTION TO COMPEL DEBTOR TO DELIVER
              PROPERTY OF THE ESTATE AND FOR OTHER RELIEF

        This case coming to be heard on Trustee's Motion to Compel Debtor to Deliver Property of the
Estate and For Other Relief ("Motion"), seeking turnover of documents, information, and funds from
the Debtor; due notice having been given; good cause appearing to grant the relief requested; and the
Court being advised in the premises of the Motion;

        IT IS HEREBY ORDERED, the Motion is granted. The Court finds the documents, information,
and funds are property of the estate within the meaning of Section 541, Title 11 U.S.C. Debtor shall
deliver to or at the direction of the Trustee, within 5 days of the date of this order, the following:
a) evidence of insurance on the House, as defined in the Motion (128 Essex Road, Elk Grove Village,
Illinois);
b) a complete copy of the mortgage loan documents, if any, including but not limited to the promissory
note, mortgage, the closing statement for the mortgage loan, and a copy of the evidence of payment of
proceeds (e.g., check copy, wire transfer confirmation, ACH transfer confirmation, or similar);
c) payment to Trustee in the full amount of the proceeds of the mortgage loan in a manner that will most
expeditiously transfer the funds from the Debtor to the Trustee;
d) In addition, depending on where the mortgage loan proceeds were deposited, Debtor shall provide
Trustee a copy of each bank or other financial statement for the account where the mortgage loan
proceeds were deposited and complete details of any disbursement of any part of those funds.
      This Motion is continued for status and further hearing on compliance to June 30, 2021, at 10:30
a.m., without further notice.

                                                         Enter:


                                                                  Honorable David D. Cleary
Dated: June 23, 2021                                              United States Bankruptcy Judge

 Prepared by:
 Andrew J. Maxwell (ARDC #1799150)
 Maxwell Law Group
 3010 N. California Ave.
 Chicago, Illinois 60618
 312/368-1138
